      Case 1:19-cv-10524-LAK Document 20-3 Filed 05/21/20 Page 1 of 1



                        AMENDED COMPLAINT EXHIBIT B

   Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al.
                            v. Trung Kien Nguyen, et al.

            Cengage Learning                            Macmillan Learning
Brooks Cole                                 Bedford, Freeman & Worth High School
Cengage                                       Publishers
Cengage Learning                            Bedford/St. Martin’s
Course Technology                           BFW
Delmar                                      BFW High School Publishers
Gale                                        Freeman
Heinle                                      Macmillan Education
Milady                                      Macmillan Learning
National Geographic Learning                W.H. Freeman & Company
South-Western Educational Publishing        Worth
Wadsworth                                   Worth Publishers
                                       Elsevier
Academic Cell                               Medicine Publishing
Academic Press                              Morgan Kaufmann Publishers
Amirsys                                     Mosby
Butterworth Heinemann                       Newnes
Digital Press                               North Holland
Elsevier                                    Saunders
Gulf Professional Publishing                Urban & Fischer
Hanley & Belfus                             William Andrew
Knovel                                      Woodhead Publishing
Made Simple Books
               McGraw Hill                                  Pearson
Irwin                                      Addison Wesley
Lange                                      Adobe Press
McGraw-Hill                                Allyn & Bacon
McGraw-Hill Education                      Benjamin Cummings
McGraw-Hill Higher Education               Brady
McGraw-Hill Professional                   Cisco Press
McGraw-Hill Ryerson                        Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange               IBM Press
McGraw-Hill/Contemporary                   Longman
McGraw-Hill/Dushkin                        New Riders Press
McGraw-Hill/Irwin                          Peachpit Press
NTC/Contemporary                           Pearson
Osborne                                    Pearson Education
Schaum’s                                   Que Publishing
                                           Sams Publishing
